Whitfield, J.
Upon an indictment for murder in the first degree by fatally shooting from a premeditated design to affect her death, the plaintiff in error was convicted of the murder of his wife as charged, and took writ of error, presenting as errors the insufficiency of the evidence to sustain the verdict, the rulings of the court on the admissibility of evidence adduced at the trial and the failure of the court to charge the jury upon the crime of murder in the third degree.
There was no request for a charge on murder in the third degree, and the evidence adduced did not require a charge upon that degree of murder.
The fatal shooting was admitted and was sought to be excused on the theory of accident, but the evidence did not require such a finding. Evidence admitted over objection could not under the admissions of the defendant have been harmful even if error, and there is ample basis for the finding of murder in the first degree.
Counsel for the plaintiff in error has forcefully presented the exceptions taken, but no material errors of pro*152cedure appear, and tbe facts in evidence fully warrant tbe conviction.
Judgment affirmed.
Browne, C. J., and Taylor, Ellis and West, J. J., concur.